         Case 1:15-cr-00378-PGG Document 144 Filed 06/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                                                                  ORDER
              -against-
                                                              (S1) 15 Cr. 378

 FREDY RENAN NAJERA MONTOYA,

                            Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               At the February 19, 2020 hearing in this matter, Defendant’s April 6, 2019 motion

to withdraw his December 10, 2018 guilty plea (Dkt. No. 94) was granted on consent. See Feb.

19, 2020 Tr. (Dkt. No. 136-1) at 3-4, 27-29.

               That same day, this Court accepted Defendant’s guilty plea to: (1) conspiring to

(a) import more than five kilograms of cocaine into the United States; (b) manufacture and

distribute more than five kilograms of cocaine knowing and intending that it would be imported

into the United States; and (c) manufacture, distribute, and possess on board an aircraft registered

in the United States more than five kilograms of cocaine, in violation of 21 U.S.C. §§ 963,

952(a), 959(a), 960(a)(1), 960(a)(3), and 960(b)(1)(B) ((S1) Indictment (Dkt. No. 2), Count

One); (2) using and carrying firearms during and in relation to, and possessing firearms in

furtherance of, the drug trafficking offense charged in Count One, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i) (id. (lesser included offense of Count Two); and (3) conspiring to carry and use

machineguns and destructive devices during and in relation to, and to possess machineguns and

destructive devices in furtherance of, the drug trafficking offense charged in Count One, in
        Case 1:15-cr-00378-PGG Document 144 Filed 06/11/20 Page 2 of 2



violation of 18 U.S.C. §§ 924(o) and 924(c)(1)(B)(ii) (id., Count Three). (See Feb. 19, 2020 Tr.

(Dkt. No. 136-1) at 4-5, 27-29)

              The Clerk of Court is directed to terminate the motions. (Dkt. Nos. 94, 137)

Dated: New York, New York
       June 11, 2020
